—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about June 17, 1999, to the extent it denied defendant Piro Construction Corp.’s cross motion for summary judgment on its cross claim for contribution from Fine Times, Inc., unanimously affirmed, without costs. Piro’s appeal from that part of the order granting Fine Times’ cross claim for indemnification unanimously dismissed, as moot, without costs.
Plaintiff, after trial, was awarded damages pursuant to Labor Law § 240 (1) against defendant-appellant general contractor Piro and defendant-respondent building owner Fine Times. Fine Times thereafter sought indemnification from Piro and Piro sought contribution from Fine Times. The motion court granted Fine Times indemnification and denied Piro’s claim for contribution. Piro then paid the judgment in full. Piro’s claim for contribution was properly denied since the evidence indicated that Piro, unlike Fine Times whose involvement in this matter was premised simply upon its ownership of the subject premises, had supervision and control over the work site where plaintiff was injured (see, Carr v Jacob Perl Assocs., 201 AD2d 296, 297). In light of our affirmance of the denial of Piro’s claim for contribution and Piro’s payment in full of plaintiff’s judgment, the issue of whether Fine Times was entitled to indemnification from Piro is moot. Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.